Title: [Diary entry: 6 July 1786]
From: Washington, George
To: 

Thursday 6th. Mercury at 71 in the Morning—77 at Noon and 76 at N. Morning hazy, with thunder & rain in the afternoon. Rid to Muddy hole and into the Neck; found that the Rye at the first had been cut down yesterday and that the wheat was entered upon and that the grain being wet this Morning, it could not either be shocked, or bound. The rakers were therefore employed in succouring the drilled Corn at Muddy hole. The Rye at the Ferry was also cut down yesterday about dinner time. The plows at this place 3 in number having finished crossing the Corn on the hill had begun to cross that cut below, adjoining the drilled Corn. In the Neck, after the Plows had finished crossing the river cut, in the great field, 6 plows went into the drilled Corn (on Tuesday) and were running a single furrow on each side of it, the Peas, Potatoes, & Cabbage by way of giving them a hill.